Citation Nr: 1752617	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the right knee. 

2.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the left knee.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from July 1989 to September 1989 and service in the United States Army from April 1999 to September 1999 and from March 2003 to February 2004.  The Veteran also had additional service in the Army National Guard.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Subsequently, jurisdiction was transferred to the RO in Waco, Texas.  

In May 2013, the Veteran was granted service connection for left anterior cruciate ligament (ACL) and lateral meniscal tear, status-post debridement and reconstruction (claimed as injury ACL and post horn meniscus reconstruction) with an evaluation of 10 percent effective September 10, 2010.  The Veteran was also granted service connection for right knee strain (claimed as injury and anterior cruciate ligament (ACL) tear) with an evaluation of 0 percent effective September 2010.  Following this decision, the Veteran filed a timely notice of disagreement. 

Subsequently, in a June 2014 rating decision, the Veteran received an evaluation of 20 percent effective September 10, 2010 for degenerative joint disease of the right knee (previously rated as right knee strain (claimed as injury and anterior cruciate ligament (ACL) tear) and also received an evaluation of 20 percent effective September 10, 2010, for degenerative joint disease of the left knee (previously rated as left anterior cruciate ligament (ACL) and lateral meniscal tear, status-post debridement and reconstruction (claimed as injury ACL and post horn meniscus reconstruction).  

In April 2017, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the issues on appeal, a review of the record indicates that the Veteran last received an examination for his left and right knee disabilities in May 2014.  The Board finds that this examination is too old to properly evaluate the Veteran's current disabilities.  Moreover, the Veteran has submitted medical information and has reported to VA a worsening of his symptoms since his last examination.  The Veteran's lay statements and the new evidence that he has submitted raise the possibility that his conditions may have worsened since he was last examined.  Accordingly, VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Thus, the Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disabilities.  

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from April 17, 2017 to the present.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left and right knee disabilities.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

(A).  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(B).  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(C).  The range of motion for each of the Veteran's knees should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

(D).  In the event that that the Veteran reports that his knee disabilities result in flare-ups, the examiner should request the Veteran to identify the extent of his functional loss during a flare-up and, if possible, offer range of motion estimates based on that information.  If the VA examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms she has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



